
	
		II
		111th CONGRESS
		1st Session
		S. 2832
		IN THE SENATE OF THE UNITED STATES
		
			December 3, 2009
			Mr. Bingaman (for
			 himself, Mr. Isakson, and
			 Mr. Kohl) introduced the following bill;
			 which was read twice and referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		A BILL
		To amend the Employee Retirement Income Security Act of
		  1974 to require a lifetime income disclosure.
	
	
		1.Short titleThis Act may be cited as the
			 Lifetime Income Disclosure
			 Act.
		2.Disclosure
			 regarding lifetime income
			(a)In
			 generalSubparagraph (B) of section 105(a)(2) of the Employee
			 Retirement Income Security Act of 1974 (29 U.S.C. 1025(a)(2)) is
			 amended—
				(1)in clause (i), by
			 striking and at the end;
				(2)in clause (ii),
			 by striking diversification. and inserting
			 diversification, and; and
				(3)by inserting at
			 the end the following:
					
						(iii)the lifetime
				income disclosure described in subparagraph (D)(i).
						In the
				case of pension benefit statements described in clause (i) of paragraph (1)(A),
				a lifetime income disclosure under clause (iii) of this subparagraph shall only
				be required to be included in one pension benefit statement in each calendar
				year..
				(b)Lifetime
			 incomeParagraph (2) of section 105(a) of such Act (29 U.S.C.
			 1025(a)) is amended by adding at the end the following new subparagraph:
				
					(D)Lifetime income
				disclosure
						(i)In
				general
							(I)DisclosureA
				lifetime income disclosure shall set forth the annuity equivalent of the total
				benefits accrued with respect to the participant or beneficiary.
							(II)Annuity
				equivalent of the total benefits accruedFor purposes of this
				subparagraph, the annuity equivalent of the total benefits accrued
				means the amount of monthly payments the participant or beneficiary would
				receive at the plan’s normal retirement age if the total accrued benefits of
				such participant or beneficiary were used on the date of the lifetime income
				disclosure to purchase the life annuities described in subclause (III), with
				payments under such annuities commencing at the plan’s normal retirement
				age.
							(III)Life
				annuitiesThe life annuities described in this subclause are a
				qualified joint and survivor annuity (as defined in section 205(d)), based on
				assumptions specified in rules prescribed by the Secretary, including the
				assumption that the participant or beneficiary has a spouse of equal age, and a
				single life annuity. Such annuities may have a term certain or other features
				to the extent permitted under rules prescribed by the Secretary.
							(ii)Model
				disclosureNot later than 1 year after the date of the enactment
				of the Lifetime Income Disclosure
				Act, the Secretary shall issue a model lifetime income
				disclosure, written in a manner so as to be understood by the average plan
				participant, that—
							(I)explains that the
				annuity equivalent is only provided as an illustration;
							(II)explains that
				the actual annuity payments that may be purchased with the total benefits
				accrued will depend on numerous factors and may vary substantially from the
				annuity equivalent in the disclosures;
							(III)explains the
				assumptions upon which the annuity equivalent was determined; and
							(IV)provides such
				other similar explanations as the Secretary considers appropriate.
							(iii)Assumptions
				and rulesNot later than 1 year after the date of the enactment
				of the Lifetime Income Disclosure
				Act, the Secretary shall—
							(I)prescribe
				assumptions that administrators of individual account plans may use in
				converting total accrued benefits into annuity equivalents for purposes of this
				subparagraph; and
							(II)issue interim
				final rules under clause (i).
							In
				prescribing assumptions under subclause (I), the Secretary may prescribe a
				single set of specific assumptions (in which case the Secretary may issue
				tables or factors that facilitate such conversions), or ranges of permissible
				assumptions. To the extent that an accrued benefit is or may be invested in an
				annuity contract, the assumptions prescribed under subclause (I) shall, to the
				extent appropriate, permit administrators of individual account plans to use
				the amounts payable under such contract as an annuity equivalent.(iv)Limitation on
				liabilityNo plan fiduciary, plan sponsor, or other person shall
				have any liability under this title solely by reason of the provision of
				annuity equivalents which are derived in accordance with the assumptions and
				rules described in clause (iii) and which include the explanations contained in
				the model lifetime income disclosure described in clause (ii). This clause
				shall apply without regard to whether the provision of such annuity equivalent
				is required by subparagraph (B)(iii).
						(v)Effective
				dateThe requirement in subparagraph (B)(iii) shall apply to
				pension benefit statements furnished more than 12 months after the latest of
				the issuance by the Secretary of—
							(I)interim final
				rules under clause (i);
							(II)the model
				disclosure under clause (ii); or
							(III)the assumptions
				under clause
				(iii).
							.
			
